Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 14, 2009                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  138908                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  THOMAS JOHN SHAY,                                                                                    Diane M. Hathaway,
           Plaintiff-Appellant,                                                                                          Justices

  v                                                                 SC: 138908
                                                                    COA: 282550
                                                                    Wayne CC: 06-608275-NZ
  JOHN ALDRICH, WILLIAM PLEMONS, and
  J. MILLER,
             Defendants-Appellees,
  and

  OFFICER ALLBRIGHT and OFFICER
  LOCKLEAR,
            Defendants.

  _________________________________________/

         On order of the Court, the motion to file brief amicus curiae is GRANTED. The
  application for leave to appeal the March 5, 2009 judgment of the Court of Appeals is
  considered. We direct the Clerk to schedule oral argument on whether to grant the
  application or take other peremptory action. MCR 7.302(H)(1). The parties shall submit
  supplemental briefs within 42 days of the date of this order addressing whether Romska v
  Opper, 234 Mich App 512 (1999), was correctly decided. The parties should not submit
  mere restatements of their application papers.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 14, 2009                    _________________________________________
           1006                                                                Clerk